Title: John Adams to Abigail Adams, 11 March 1797
From: Adams, John
To: Adams, Abigail


        
          
            My Dearest Friend
            Phila. March 11. 1797
          
          Yesterday only I recd yours of March 1.— am surprized you should have recd none from me from 11. Feb.
          I have written never less than once a Week, seldom less than twice and 9 Weeks out of 10, three times, ever Since I left you. The Roads or some irregularity of the Post must have occasioned your disappointment.
          I hope you will obtain Mr Mears, but I must leave every Thing to you— The Load of Business that now compells my Attention every day is such that I cannot think a moment about my farm
          Mr Maund writes me that he has sent me a Barrell of seed oats of a superiour quality, to Boston by a Captain Allen, who was to Sail beginning of March, from Virginia
          The Family is gone— Mr Lear and Mr Dandridge remain— But it is a great Work to arrange and clean the House— I cant get into it before the middle of next Week
          I hope Billings will Sow the Barley and Grass seed well— what will become of my Meadow Cornfield I know not.— However I must leave that, and all the rest to you & I could not trust it better.
          
          My Heaps of Compost will suffer I fear. I sent you the last Letters from our Sons.
          My Aunt Veseys death was unknown to me am very glad you went to the Funeral.
          The Feast that Succeeded was one of those Things which are not to my Taste. I am glad you went— I went too.— But those Things give offence to the plain People of our Country, upon whose Friendship I have always depended. They are practised by the Elegant and the rich for their own Ends, which are not always the best. If I could have my Wish there should never be a Show or a feast made for the P. while I hold the office.— My Birth day happens when Congress will never Sit: so that I hope it will never be talked of. These are hints entre nous. I am, my dear / est friend ever yours
          
            John Adams
          
        
        
          Washington has at last denounced the forged Letters.
        
      